Case 8:21-cv-00338-CJC-ADS Document 24 Filed 05/12/21 Page 1 of 3 Page ID #:159



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   EMILY CRONIN (322683)
       ecronin@susmangodfrey.com
   4   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   5   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   6
       ARUN SUBRAMANIAN (Pro Hac Vice)
   7   asubramanian@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   8   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   9   Phone: (212) 336-8330; Fax: (212) 336-8340
  10   STEVE COHEN (Pro Hac Vice)
       SCohen@pollockcohen.com
  11   POLLOCK COHEN LLP
       60 Broad St., 24th Floor
  12   New York, NY 10004
       Phone: (212) 337-5361
  13
       Attorneys for Plaintiff
  14
                            UNITED STATES DISTRICT COURT
  15
                          CENTRAL DISTRICT OF CALIFORNIA
  16
                                     SOUTHERN DIVISION
  17

  18   JANE DOE on behalf of herself and all        Case No. 8:21-CV-00338-CJC-ADS
       others similarly situated,
  19                                                Hon. Cormac J. Carney
  20                              Plaintiff,        CLASS ACTION
               v.
  21
                                                    PROOF OF SERVICE ON
  22    MINDGEEK USA INCORPORATED,                  PLAINTIFF’S MOTION TO
        MINDGEEK S.A.R.L., MG
  23    FREESITES, LTD (D/B/A PORNHUB),             APPOINT INTERIM LEAD CLASS
        MG FREESITES II, LTD, MG                    COUNSEL PURSUANT TO FED. R.
  24    CONTENT RT LIMITED, AND 9219-               CIV. P. 23(G)
        1568 QUEBEC, INC. (D/B/A
  25    MINDGEEK),
                                                    Date: June 14, 2021
  26                              Defendants.       Time: 1:30 p.m.
  27                                                Courtroom: 9B
                                                    Jury Trial Demanded
  28



       8152272v1/016926
Case 8:21-cv-00338-CJC-ADS Document 24 Filed 05/12/21 Page 2 of 3 Page ID #:160



   1                                   PROOF OF SERVICE
   2           I, the undersigned, declare:
   3          I am employed in the County of Los Angeles, State of California. I am over
       the age of 18 and not a party to the within action; my business address is 1900 Avenue
   4   of the Stars, Suite 1400, Los Angeles, California 90067-6029.
   5           On May 12, 2021, I served the foregoing document(s) described as follows:
   6
       NOTICE OF MOTION TO APPOINT INTERIM LEAD CLASS COUNSEL
   7   PURSUANT TO FED. R. CIV. P. 23(G)
   8
       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO APPOINT
   9   INTERIM LEAD CLASS COUNSEL PURSUANT TO FED. R. CIV. P. 23(G)
  10
       DECLARATION OF KRYSTA KAUBLE PACHMAN IN SUPPORT OF
  11   PLAINTIFF’S MOTION TO APPOINT INTERIM LEAD CLASS COUNSEL
  12   PURSUANT TO FED. R. CIV. P. 23(G) AND EXHIBITS 1-5

  13   (PROPOSED) ORDER GRANTING PLAINTIFF’S MOTION TO APPOINT
  14   INTERIM LEAD COUNSEL PURSUANT TO FED. R. CIV. P. 23(G)

  15   on the interested parties in this as follows:
  16   Anthony Penhale
       Chief Legal Officer
  17   7777 Boulevard Décarie, Suite 600
       Montréal, QC H4P 2H2
  18   Office: +1.514.359.3555 ext 2222
       Email : Anthony.Penhale@MindGeek.com
  19

  20     XX BY MAIL:
            I am “readily familiar” with the firm’s practice of collection and processing
  21        correspondence for mailing. Under that practice, it would be deposited with
            the U.S. Postal Service on that same day with postage thereon fully prepaid at
  22        Los Angeles, California in the ordinary course of business. I am aware that on
            motion of the party served, service is presumed invalid if postal cancellation
  23        date or postage meter date is more than one day after date of deposit for mailing
            in affidavit.
  24
       __     BY ELECTRONIC MAIL
  25          I caused said documents to be prepared in portable document format (PDF)
              for e-mailing and served by electronic mail as indicated on the service list.
  26
               Executed on May 12, 2021, at Los Angeles, CA.
  27
             (State) I declare under penalty of perjury under the laws of the State of
  28   California that the above is true and correct.
                                                   2
       8152272v1/016926
Case 8:21-cv-00338-CJC-ADS Document 24 Filed 05/12/21 Page 3 of 3 Page ID #:161



   1
         XX (Federal) I declare that I am employed in the office of a member of the bar
   2   of this Court at whose direction the service was made.
   3
            Jerod Williams                     /s/ Jerod Williams
   4    (Type or Print Name)                     (Signature)
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              3
       8152272v1/016926
